Notice of Pre-AIA  or AIA  Status
 	The present application 15/981,138, filed on 5/16/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 4/30/2021. 
Drawings
The Drawings filed on 5/16/2018 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/302021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner



Response to Remarks
 	Applicant’s arguments filed on 4/302021 have been fully considered, for examiner’s response, see discussion below:
a) 	At page 9-10, claim 1, applicant argues: 
 	Gumus does not teaching or suggesting a time interval (where the mud flow-in values are within a fluctuation threshold) that includes a first portion and a second portion, much less determining an average and extrapolated value of parameter based on the first portion, or comparing the extrapolated value with the values in the second portion to determine an abnormal drilling event.
As to the above argument (a), examiner noted the following:
35 U.S.C. § 103(a) 	Section 103 forbids issuance of a patent when "the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains."KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (hereinafter "KSR").In KSR, the Supreme Court emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art", id. at 415, and discussed circumstances in which a patent might be determined to be obvious. Id. at 415-16 (citing Graham v. John Deere Co., 383 U.S. 1, 12 (1966)). The Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 416. The operative question in this "functional approach" is thus "whether the 
	the prior art of Gumus et al., is directed to automatic event detection and control drilling, more specifically drilling system detects changes and/or trends, monitoring  between flow-in and flow-out, standpipe pressure identified (Gumus: 0015) .  The prior art of Gumus also teaches drilling system supports monitoring, measuring, controlling parameters in drilling  particularly measure the speed of the mud pumps for deriving the flow rate of drilling fluid into the drillstring (fig 1-2, 0030,0033).  It is noted that prior art of Gumus teaches detection and drilling technique particularly monitoring drilling parameters including  both mud flow-in and flow-out, mud-weight, levels with respective to set time-intervals (fig 1, 0007-0008), Gumus teaches monitoring  stand pipe pressure 
 	It would have been obvious before effective filing date of the claimed invention to incorporate automatic event detection and control while drilling in close loop system particularly monitoring flow-in, flow-out, stand pipe pressure of Gumus et al., into model generation for drilling and real-time rate of penetration prediction of Dursun because both Dursun, Gumus directed to generating real-time drilling data (Dursun: Abstract; Gumus: Abstract) and both Dursun, Gumus supports analyzing data Dursun: Abstract,    
	Examiner applies above arguments to claims 8,15, and claims 2-7,9-14,16-20 depend from claim 1,8,15. (depend claims 5, 7, 12, 14, 18, and 20 further in view of Mazeda Tahmeen et al.).













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,8,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by “determining an……….. first portion of the identified time interval”; “determining ……the SPP parameter within the second portion of the identified time interval” particularly, these limitations from the written description does not clarify in the context of the claims, therefore, claim 1,8,15 is indefinite due to being speculative and ambiguous, for compact prosecution, examiner assumed and treated stand pipe pressure and associated parameters measured and/or oscillations recorded displayed time intervals on real-time basis in the office action
 	Claims 2-7,9-14,16-20 depend from claim 1,8,15 also rejected in the above analysis, and rejected on that basis





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-4,6,8-11,13,15-17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Dursun et al., (hereafter Dursun), US Pub. No. 2018/0025269 published Jan, 2018, Gumus et al., (hereafter Gumus), US Pub. No. 2016/0245027 published Aug, 2016, Trent Marx et al., (hereafter Marx), US Pub.    No. 2014/0116776 published May,2014 in view of Wang et al.,(hereafter Wang),           US Pub. No. 2012/0123756 published May,2012

As to Claim 1,8,15   Dursun teaches a system which including “A computer-implemented method, comprising” (fig 3, element 300 – Dursun teaches computer implemented real time drilling data analysis):
 	“pulling raw, real-time drilling data from a centralized database for processing” (Abstract, fig 2, 0025, 0026 Dursun teaches raw data sets related to drilling parameters, and fig 2 describes raw datasets generated during  drilling operations and these datasets including dynamic data or real-time data,  and static data , fig 2, element 250, further the raw data sets from various well sites may be stored in real-time and the raw-dataset may also include collection of sensor data, drilling parameter values and like stored and transmitted to data center or servers as detailed in 0026, note: Dursun specifically teaches dynamic data of drilling operation that including drill bit RPM value, drill bit of particular depth data, ROP value, and other related parameters); 
 	“formatting the raw, real-time drilling data into a format required for processing by one or more predictive models” (fig 2, 0026,0028 - Dursun teaches predictive model using raw data sets  such as real-time data, static data, drilling parameters, rate of penetration or ROP and like and data in a suitable  format for the predictive model

 	“performing real-time processing with respect to one or more drilling parameters associated with the re-formatted data using the one or more predictive models to generate output data” (0029 - Dursun teaches predictive model associated with the static variables as training data and pre-processed data entries from the drilling operations including drilling parameters such as detailed in fig 2) ;
 	 “wherein the real-time processing comprises: drilling event based on stand pipe pressure (SPP) parameters (Abstract, 0016-0017, fig 1,0022,0024 - Dursun teaches drilling parameters and operating condition values with respect to drilling operations as detailed in Abstract, also Dursun teaches drilling system as shown in fig 1; further, Dursun teaches drilling system typically including pressure sensors coupled to the stand pipe to measure stand pipe pressure or SPP  associated with the drilling parameters as detailed in 0022,0054, and the during drilling operations, drilling fluid, such as drilling mud pumped by the mud pump fig 1, element 138, drilling mud flows may be controlled by the pump and drilling parameters as detailed in 0019  
	formatting the output data received from the one or more predictive models for storage in the centralized database” (fig 2-3, 0026,0030 – Dursun teaches real-time and static dataset as  and transmitted and/or output to the server raw data may be stored and analyzing  and optimizing the data using  training set and supporting predictive models as detailed in 0030-0031); and

	It is however, noted that Dursun does not disclose “identifying a time interval during which mud flow-in values are within a fluctuation threshold”; “measured values of the SPP parameter within the identified time interval”, “determining an average value of a stand pipe pressure (SPP) parameter within a first portion of the identified time interval”, determining an extrapolated value of the SPP parameter based on the determined average value of the SPP parameter within the first portion of the identified time interval, second portion of the identified time interval”, although Dursun teaches pressure sensors coupled to the stand pipe pressure to measure a stand pipe pressure or SPP with respective to other elements including rate of penetration or ROP of the drilling (Dursun: 0022, fig 1).  On the other hand, Gumus teaches “identifying a time interval during which mud flow-in values are within a fluctuation threshold” (fig 1, 0007-0008 – Gumus teaches detection and drilling technique particularly monitoring drilling parameters including  both mud flow-in and flow-out, mud-weight, levels with respective to set time-intervals); “measured values of the SPP parameter within the identified time interval” (Gumus : 0008-0011, fig 1 – Gumus teaches monitoring  stand pipe pressure for the set time intervals i.e, controlling standpipe pressure with respect to time intervals and set threshold values and monitoring “trend time” that including sudden increase or decrease flow-out or indicative of kick(s), further Gumus also teaches kick detection that compares parameters of the flow-in and flow-out of the well in conjunction with the stand pipe pressure behavior as detailed in 0011. Gumus teaches “determining an 
 	“determining an extrapolated value of the SPP parameter based on the determined average value of the SPP parameter within the first portion of the identified time interval,”(0099, 0105 - Gumus teaches system monitors both standpipe pressure and back pressure parameters behavior using interpolation/extrapolation control system predict expected pressure behavior with respect to referenced time intervals); “second portion of time interval” (fig 3E-3G,0057-0058,0061-0062 – Gumus teaches various parameters associated with the stand pipe pressure including indicating increase, decrease of mud flow-in and flow-out on a time scale for example SPP value, flow-in and flow-out value are displayed on oscillations recorded with specific time-intervals on a real-time basis) 
  	It would have been obvious before effective filing date of the claimed invention to incorporate automatic event detection and control while drilling in close loop system particularly monitoring flow-in, flow-out, stand pipe pressure of Gumus et al., into model generation for drilling and real-time rate of penetration prediction of Dursun because both Dursun, Gumus directed to generating real-time drilling data (Dursun: Abstract; Gumus: Abstract) and both Dursun, Gumus supports analyzing data Dursun: Abstract,    fig 3; Gumus: Abstract,fig 3) and they both are from the same field of endeavor. 
It is however, noted that Dursun, Gumus do not disclose “reformatting the output data, visualization, generating alerts, or generating recommendations”  
 	On the other hand, Marx disclosed “reformatting the output data (fig 3, 0101 – Marx suggests prediction engine is the real-time data analyzed from different data formats  into suitable data format i.e, unified format prior to importing into the database, visualization (fig 33-38 – Marx  shows graphical user interface displaying and/or visualizing different categories of data), “generating alerts, or generating recommendations” (0093, 0264 Marx teaches real-time predictions, trends and warning of safety hazards or other issues for the conditions in the wellbore, further Marx also using expert decision engine to analyze the data  in terms of safety concerns while drilling operation based on historical data from the historical database and allows to adjust real-time drilling operations as detailed in 0264).
	It would have been obvious before effective filing date of the claimed invention to incorporate drilling operations using real-time and historical drilling data of Marx into  model generation for drilling and real-time rate of penetration prediction of Dursun because both Dursun, Gumus and Marx directed to generating real-time drilling data (Dursun: Abstract; Gumus: Abstract, and Marx: Abstract) and  prior art of  Dursun, Marx 
	It is however, noted Dursun, Gumus Marx do not teach “determining an abnormal drilling event”.  On the other hand, Wang disclosed  “determining an abnormal drilling event” (0064,0071 – Wang teaches dynamic drilling operation and repeated for multiple nearby wellbores, during  analysis of  drilling histories to optimize various functions such as abnormal events may be addressed by adjust and/or drilling conditions, thereby abnormal events during drilling operations may be prevented.
 	It would have been obvious before effective filing date of the claimed invention    to incorporate drilling advisory system controlling drilling parameters of Wang et al., into Dursun, Marx generating real-time drilling data (Dursun: Abstract; Gumus : Abstract,   fig 2-3, Marx: Abstract) , because that would have allowed users of Dursun, Gumus Marx incorporate operational recommendations of controlling drilling parameters, pattern detection window in consistent with the drilling operations (Wang: Abstract, 0075), thereby preventing abnormal  or unexpected drilling conditions (Wang: 0075)    
 
As to Claim 2,9,16 Dursun disclosed “integrating the centralized database with a real-time drilling operation data source” (Abstract, fig 2, 0025, 0026 Dursun teaches raw data sets related to drilling parameters, and fig 2 describes raw datasets stored in database).

As to Claim 3,10 Marx  disclosed further comprising performing quality control (QC) and quality analysis (QA) on the raw, real-time drilling data (0192-0195,0287-0288, fig 32-38 – Marx teaches analyzing and visualizing category of data via GUI main display).

As to Claim 4,11, Marx  disclosed “wherein the QC and QA is performed to remove noise from the raw, real-time drilling data” (0102, 0120-0121, fig 32-38)

As to Claim 6,13,19 Marx  disclosed: analyzing and classifying the re-formatted data; performing trend-based analysis on the re-formatted data (fig 32-38, 0287-0288);
obtaining calculated and predicted values for the one or more data parameters (0010, fig 2b, 4, 0124-0126); and pushing the calculated and predicted values for the one or more data parameters to the centralized database (0125-0129).

As to Claim 17, Marx  disclosed “one or more operations to perform quality control (QC) and quality analysis (QA) on the raw, real-time drilling data, (0192-0195,0287-0288,     fig 32-38 – Marx teaches analyzing and visualizing category of data 

Claims 5,7,12,14,18,20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dursun et al., (hereafter Dursun), US Pub. No. 2018/0025269 published Jan,2018, Gumus et al., (hereafter Gumus), US Pub. No. 2016/0245027 published Aug,2016,  Trent Marx et al., (hereafter Marx),  US Pub. No. 2014/0116776 published May,2014 , Wang et al.,(hereafter Wang), US Pub. No. 2012/0123756 published May,2012 in view of Mazeda Tahmeen et al., Developme and Real-time Oil and Gas Well Drilling Datant of an Intelligent System for the Analysis of both Static, Modern Applied Science,  Vol. 4, No. 12; December 2010, pp 1-16

As to Claim 5,12,18 Dursun , Gumus, and Marx  disclosed “wherein the real-time drilling data” (Dursun: Abstract, Gumus : fig 2, 0029; Marx: Abstract; and Wang: 0079) is stored in a reformatted Marx teaches “comma-separated value (CSV) format.(0119 – Marx teaches converting data to CSV format).  It is however, noted that Dursun, Gumus, Marx, and Wang do not disclose “Wellsite Information Transfer Standard Markup Language (WITSML) format”.  
 	On the other hand, Tahmeen disclosed “Wellsite Information Transfer Standard Markup Language (WITSML) format” (Abstract, page 4, fig 1 – Tahmeen teaches intelligence drilling advisory system that supports web service based Wellsite 
 	It would have been obvious before effective filing date of the claimed invention to incorporate Intelligence drilling advisory system using Wellsite Information Transfer Standard Markup Language standards for  real-time data analysis of Tahmeen into users of Dursun, Gumus, Marx and Wang because that would have allowed users of Dursun, Marx and Wang to formatting well drilling real-time data analysis using web services supported Wellsite Information Transfer Standard Markup Language standards, also improves quality of visualization and analysis of data (Tahmeen :     page 4-5)   

As to Claim 7,14,20  Dursun , Marx  disclosed wherein the received output data” (Dursun: Abstract; Marx: Abstract), while Marks disclosed  is reformatted from a comma-separated value (CSV) format (0119 – Marx teaches converting data to CSV format) .  On the other hand, Tahmeen disclosed “Wellsite Information Transfer Standard Markup Language (WITSML) format” (Abstract, page 4, fig 1 – Tahmeen teaches intelligence drilling advisory system that supports web service based Wellsite Information Transfer Standard Markup Language standards for the data particularly real-time data visualization, calibration and data analysis) 






Conclusion
The prior art made of record

				a.  	US Pub No. 	20180025269	
				b. 	US Pub No. 	20140116776
				c. 	US Pub. No   20160245027
				c. 	Mazeda Tahmeen et al., Developme and Real-time Oil and Gas Well Drilling Datant of an Intelligent System for the Analysis of both Static, Modern Applied Science,  Vol. 4, No. 12; December 2010, pp 1-16						 				         			 						 	










 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158                                                                                                                                                                                                                                                                                                                                                                                                                
.